516 Pa. 17 (1987)
531 A.2d 1108
COUNTY OF ALLEGHENY, Appellant,
v.
ALLEGHENY COUNTY POLICE ASSOCIATION and Thomas Boyle, Trustee Ad Litem.
Supreme Court of Pennsylvania.
Argued September 24, 1987.
Decided October 8, 1987.
James J. Dodaro, County Sol., Thomas H.M. Hough, Asst. County Sol., Pittsburgh, for appellant.
*18 Ronald P. Koerner, Gatz, Cohen, Segal & Koerner, Pittsburgh, James L. Weisman, Weisman & Pass, Pittsburgh, for appellees.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA and PAPADAKOS, JJ.
Prior report: 100 Pa.Cmwlth. 327, 514 A.2d 964.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.
HUTCHINSON, J., did not participate in the consideration or decision of this case.
ZAPPALA, J., dissents.